Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Ellenbogen on January 6, 2022.

The application has been amended as follows: 
In claim 1, lines 11-12, “Lt is a phosphorus load in the time period t; σ is a deposition coefficient; QRt is an average 2release capacity in the time period t;” has been deleted.
In claim 1, line 14, “power” is deleted and --hydropower-- inserted therefor.
In claim 5, lines 11-12, “Lt is a phosphorus load in the time period t; σ is a deposition coefficient; QRt is an average 2release capacity in the time period t;” has been deleted.
In claim 5, line 14, “power” is deleted and --hydropower-- inserted therefor.
In the specification, paragraph 0002 has been deleted.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a method or system for ecological operation of total phosphorus (TP) export of a cascade hydropower station comprising using a maximum optimal solution to operate the cascade hydropower station, the maximum optimal solution based on optimizing different weight ratios of an operation objective of D = ω1 * W + ω2 * TP.
Jiang (CN 105223937A) discloses a method or system for ecological operation of a cascade hydropower station (e.g. claim 1) comprising monitoring total phosphorus (e.g. claim 5) but does not disclose using a maximum optimal solution based on optimizing different weight ratios of an operation objective of D = ω1 * W + ω2 * TP and there is no teaching to suggest this operation objective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678